Smith, J. (dissenting).
The suppression of evidence is a drastic remedy—one that increases the likelihood of, if it does not guarantee, an unjust result. Very often it means, in the famous *910phrase of our most famous predecessor, that “[t]he criminal is to go free because the constable has blundered” (People v Defore, 242 NY 13, 21 [1926, Cardozo, J.]). We have several times made clear that evidence should be suppressed only to protect constitutional rights, not to punish every violation of a statute (People v Taylor, 73 NY2d 683, 690-691 [1989]; People v Patterson, 78 NY2d 711, 714-718 [1991]; People v Greene, 9 NY3d 277, 280-281 [2007]). Yet here the majority grants suppression as a remedy for a clerical error where no constitutional right was endangered.
The majority relies on Taylor for the proposition that “[t]he standard for adherence with the statutory requirement is 'substantial—rather than literal—compliance’ ” (majority mem at 909, quoting Taylor, 73 NY2d at 688). But we made clear in Taylor that application of the “substantial compliance” test turned on whether a constitutional right was in jeopardy. While the error in Taylor—violation of a statutory command that testimony in support of a search warrant application be either recorded or summarized on the record (CPL 690.40 [1])—did not itself violate a constitutional requirement, we emphasized that the purpose of the statute was to implement constitutional prohibitions against unreasonable searches and seizures. We explained:
“This failure of substantial compliance with the requirements of law requires that the evidence discovered during the search purportedly authorized by the defective warrant be suppressed, notwithstanding that the recordation requirement is set forth in a statute rather than in the State or Federal Constitution. The purpose of the recordation requirement of CPL 690.40 (1) is to provide the very basis for an appellate determination of probable cause for issuance of a search warrant. Thus, substantial failure to comply with this statute is wholly unlike other statutory violations. While not itself a constitutional requirement, compliance is indispensable to the determination whether the constitutional requirements for a valid search and seizure have been met” (73 NY2d at 690 [citations omitted]).
Patterson involved another statutory violation—a failure to return defendant’s photograph after a charge against him had been dismissed (see CPL 160.50 [1] [a]). We denied suppression of evidence that resulted from this error, saying:
*911“Although CPL 160.50 was violated, that violation did not infringe upon any constitutional right of the defendant sufficient to warrant invocation of the exclusionary rule” (78 NY2d at 714).
Distinguishing Taylor and other cases, we said:
“[W]e have, in limited circumstances, held that the violation of a statute may warrant imposing the sanction of suppression. However, we have done so only where a constitutionally protected right was implicated, a circumstance not here present” {id. at 716-717).
More recently, in Greene, we denied suppression of evidence resulting from a breach of the statutory physician-patient privilege (CPLR 4504 [a]), and reaffirmed the rule of Taylor and Patterson:
“Our decisions make clear that a violation of a statute does not, without more, justify suppressing the evidence to which that violation leads ....
“We have made an exception to this rule only when the principal purpose of a statute is to protect a constitutional right” (9 NY3d at 280).
The statute at issue here, CPL 690.45 (1), requires a search warrant to contain “[t]he name of the issuing court.” It seems clear to me that this requirement is neither constitutional in itself nor designed to protect constitutional rights. The majority says that it safeguards the right to have the warrant signed by a “ ‘neutral and detached magistrate’ ” (majority mem at 909, quoting Johnson v United States, 333 US 10, 14 [1948]); the implicit suggestion—that to tolerate errors in naming the court will open the door to alleged “warrants” that are not in fact signed by a judge at all—is, I respectfully submit, far-fetched. The name requirement is essentially formal, and sloppiness in complying with it, while regrettable, endangers no one’s liberty. In this, it is in contrast to the requirement of CPL 690.40 (1), at issue in Taylor, that the evidence supporting a search warrant be appropriately memorialized; a violation of that requirement creates the real risk that warrants issued without adequate support will escape scrutiny.
The majority concludes that the warrant here “did not substantially comply with CPL 690.45 (1)” (majority mem at 909) because the name of the court cannot be deduced from the face of the warrant. I grant that this warrant did not come close *912to complying with the “name” requirement of the first subdivision of CPL 690.45. But following the rule of Taylor, Patterson and Greene, I would hold that that is not the decisive question. The warrant did comply—not just substantially, but literally— with those parts of CPL 690.45 that are designed for the protection of constitutional rights. Specifically, the warrant complied with CPL 690.45 (4) and (5) by describing the place to be searched and the things to be seized. These subdivisions implement the requirements of the Fourth Amendment to the United States Constitution and article I, § 12 of the New York Constitution.
The violation of the non-constitutional requirement of section 690.45 (1) does not justify the suppression of evidence. I would reverse the Appellate Division order, reinstate County Court’s order denying suppression, and reinstate defendant’s conviction.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read and Pigott concur; Judge Smith dissents and votes to reverse in an opinion.
Order affirmed in a memorandum.